          Case 1:17-cr-00556-ER Document 18 Filed 07/08/20 Page 1 of 4
                                                                                    Hughes Hubbard & Reed LLP
                                                                                             One Battery Park Plaza
                                                                                    New York, New York 10004-1482
                                                                                          Office:+1 (212) 837-6000
                                                                                             Fax: +1 (212) 422-4726
                                                                                               hugheshubbard.com

                                                                                                    Marc A. Weinstein
                                                                                                               Partner
                                                                                       Direct Dial: +1 (212) 837-6460
                                                                                       Direct Fax: +1 (212) 299-6460
                                                                                 marc.weinstein@hugheshubbard.com




                                                      July 6, 2020



VIA ECF
                                                                                        , last page.
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


          Re:        United States v. Gilbert Armenta, 17 Cr. 556 (ER)

Dear Judge Ramos:

               On behalf of Gilbert Armenta, we write to request that the sentencing of
Mr. Armenta, scheduled for July 23, 2020, proceed on that day by video conference pursuant to
Chief Judge McMahon’s Amended Standing Order M10-468. We set forth the bases for our
request below.

      First, the Court is authorized to conduct the proceeding by video conference. On
March 27, 2020, Congress enacted the CARES Act. Section 15002(b)(2) of the Act provides:

                (2) FELONY PLEAS AND SENTENCING.—
                        (A) IN GENERAL.— Subject to paragraphs (3), (4), and
                (5), if the Judicial Conference of the United States finds that
                emergency conditions due to the national emergency declared by
                the President under the National Emergencies Act (50 U.S.C. 1601
                et seq.) with respect to the Coronavirus Disease 2019 (COVID–19)
                will materially affect the functioning of either the Federal courts
                generally or a particular district court of the United States, the
                chief judge of a district court covered by the finding (or, if the
                chief judge is unavailable, the most senior available active judge of
                the court or the chief judge or circuit justice of the circuit that
                includes the district court) specifically finds, upon application of
          Case 1:17-cr-00556-ER Document 18 Filed 07/08/20 Page 2 of 4
Honorable Edgardo Ramos                                                                         2
July 6, 2020



              the Attorney General or the designee of the Attorney General, or
              on motion of the judge or justice, that felony pleas under Rule 11
              of the Federal Rules of Criminal Procedure and felony sentencings
              under Rule 32 of the Federal Rules of Criminal Procedure cannot
              be conducted in person without seriously jeopardizing public
              health and safety, and the district judge in a particular case finds
              for specific reasons that the plea or sentencing in that case cannot
              be further delayed without serious harm to the interests of justice,
              the plea or sentencing in that case may be conducted by video
              teleconference, or by telephone conference if video
              teleconferencing is not reasonably available.

Section 15002(b)(4) of the CARES Act further states that such a video or teleconference can
only take place with the defendant’s consent, upon the defendant’s consultation with counsel.
On June 24, 2020, Judge McMahon issued Amended Standing Order M10-469 for the Southern
District of New York, which provides:

              The undersigned having specifically found that . . . felony
              sentencing under Rule 32 of the Federal Rules of Criminal
              Procedure . . . cannot be conducted in person without seriously
              jeopardizing public health and safety, IT IS FURTHER
              ORDERED that video teleconferencing, or telephone conferencing
              if video conferencing is not reasonably available, may be used in
              such proceedings with the consent of the defendant, or juvenile,
              after consultation with counsel and upon a finding by the presiding
              judge that the proceeding cannot be further delayed without serious
              harm to the interests of justice.

        Of course, Mr. Armenta, counsel, and presumably the Court would prefer to proceed with
such a crucial proceeding as sentencing in person. In light of the conditions caused by the
current coronavirus pandemic, however, Mr. Armenta, after consultation with counsel, formally
requests to appear and proceed with sentencing via video conference.

       The uncertainty and stress that Mr. Armenta and his family have been living with has
been agonizing. Mr. Armenta has been in home detention for over three months, following eight
months in detention at the Metropolitan Correctional Center (the “MCC”). Because of the bail
conditions imposed on Mr. Armenta when he was released from the MCC

        , he can “have no involvement in running or managing any business entity, or
involvement in any financial transaction associated with any business entity.” He has watched as
his business, like many others around the country, suffers in the pandemic’s wake, but he is
unable to take any steps to stabilize the business, save his employees’ jobs or make payroll.

      In this case, Mr. Armenta promptly accepted responsibility and cooperated with the
Government within one day of being apprehended by agents in September 2017, so that he could
             Case 1:17-cr-00556-ER Document 18 Filed 07/08/20 Page 3 of 4
Honorable Edgardo Ramos                                                                                              3
July 6, 2020



begin repaying his debt to society and rebuild his life. He entered his guilty plea back in early
2018. As the Court knows, at the time of Mr. Armenta’s release to home detention on March 26,
2020, his sentencing was scheduled for June 3. On May 18, 2020, the Government reached out
to Mr. Armenta’s counsel and requested a 45-day extension. Although Mr. Armenta did not
want to delay his sentencing at that time, and was prepared to meet the corresponding May 20,
2020 deadline for his sentencing submission, he agreed to jointly submit the extension request in
his usual spirit of cooperation.

        This is not the first delay that Mr. Armenta has encountered in his sentencing.
Mr. Armenta was remanded on July 18, 2019. Despite the fact that the Government was fully
aware of the alleged violations of Mr. Armenta’s cooperation agreement at the time of his
remand, it was not until almost five months later, on December 2, 2019, that the Government
informed Mr. Armenta that it would not submit a Section 5K1.1 letter to the Court. At that point,
Mr. Armenta began pushing for the Government to file its related case letter so that sentencing
could be scheduled as soon as possible—a request that would have been made five months
earlier had Mr. Armenta known the Government’s decision on the Section 5K1.1 letter. The
Government proceeded to wait an additional five weeks before filing its related case letter on
January 10, 2020. If not for those delays, Mr. Armenta presumably would have been sentenced
months ago, prior to the onset of the coronavirus pandemic.

         The interests of justice would be harmed if Mr. Armenta’s sentencing is once again
delayed beyond the current date. Further delaying his sentencing, possibly indefinitely
depending on the pandemic’s progression, only exacerbates the anxiety and torment that
Mr. Armenta is experiencing, in addition to frustrating the process afforded all criminal
defendants. The Federal Rules of Criminal Procedure direct courts to “impose sentence without
unnecessary delay.” Fed. R. Crim. P. 32(b)(1). “The history of Rule 32 demonstrates that the
Rules set forth no rigid timeline for sentencing. Rather, the decision of when to impose sentence
is in the sound discretion of the trial court.” United States v. Flowers, 983 F. Supp. 159, 170
(E.D.N.Y. 1997). Moreover, the Second Circuit has recognized that a “[d]elay in sentencing
may leave the defendant, as well as the victim, in limbo concerning the consequences of
conviction. It postpones the commitment of the defendant to corrections facilities, may have a
detrimental effect on rehabilitation, and suspends the appellate review of error.” United States v.
Ray, 578 F.3d 184, 198 (2d Cir. 2009) (alteration in original) (quoting 3 Charles Alan Wright et
al., Federal Practice & Procedure: Criminal § 521.1 (3d ed. 2004)). Even in the context of
COVID-19, the well-established maxim stands that “justice delayed is justice denied.” 1 Taking
these factors into consideration, we respectfully submit that adjourning Mr. Armenta’s
sentencing far beyond the currently scheduled date would be an unnecessary additional



1.   The Honorable William Pauley recently quoted, when granting a video sentencing over the Government’s
     objection, “The Court will not allow this defendant to await sentencing indefinitely and to undergo the added
     stress that further delay would cause. She deserves a date-certain for sentencing and to complete this portion of
     the criminal process. . . . Finally, an indefinite delay of the sentencing hearing could undermine the public’s
     confidence in the judicial system, including the community . . . and the defendant’s family.” United States v.
     Cohen, 19-cr-741 (WHP) (S.D.N.Y. May 19, 2020) (ECF No. 41) (quoting United States v. Kelly, 09-cr-51
     (N.D. Texas, April 2, 2020) (ECF No. 63)).
              Case 1:17-cr-00556-ER Document 18 Filed 07/08/20 Page 4 of 4
Honorable Edgardo Ramos                                                                                               4
July 6, 2020



punishment for Mr. Armenta and his family and would cause serious harm to the interests of
justice.2

       Finally, we note that we have discussed this application with the Government. They
oppose it and plan to submit a written response to the Court.




                                                            Sincerely,


                                                            /s/ Marc A. Weinstein          .
                                                            Marc A. Weinstein


cc:     Christopher DiMase (AUSA)
        Nicholas Folly (AUSA)




The application is denied. Defendant provides no specific reasons to find that further delay would
cause serious harm to the interest of justice. The July 23 sentencing is adjourned to October 21, 2020,
at 10:00 a.m.

SO ORDERED.



                                                                                        7/8/2020




2.    Courts in this district and others have similarly decided to proceed with sentencings via video in the face of the
      coronavirus pandemic, both with and without the consent of the Government. See, e.g., United States v. Cohen,
      19-cr-741 (WHP) (S.D.N.Y. May 19, 2020) (ECF No. 41); United States v. Kyriacou, 18-cr-102 (KAM)
      (E.D.N.Y. May 4, 2020) (ECF No. 110); United States v. Ortega, 2020 WL 2093728, at *3 (E.D. Cal. May 1,
      2020); United States v. Burroughs, 19-cr-292 (VAB) (D. Conn. April 16, 2020); United States v. Puckett, 19-cr-
      150 (JBA) (D. Conn. April 13, 2020); United States v. Reichert, 11-cr-1056 (DLC) (S.D.N.Y. April 3, 2020)
      (ECF No. 71); United States v. Kelly, 09-cr-51 (N.D. Texas, April 2, 2020) (ECF No. 63); United States v.
      Henriquez, 19-cr-10080 (NMG) (D. Mass. March 27, 2020) (ECF No. 979).
